Case 3:18-cr-04683-GPC Document 95 Filed 05/06/19 PageID.767 Page 1 of 3



 1   Randy K. Jones (SBN 141711)
     MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
 2   3580 Carmel Mountain Road, Suite 300
     San Diego, CA 92130
 3   Telephone: 858-314-1500
     Facsimile: 858-314-1501
 4
     Attorneys for Defendant,
 5   MARK MANOOGIAN

 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                       CASE NO.: 18-CR-4683-GPC-3
12
                           Plaintiff,                ACKNOWLEDGMENT OF NEXT COURT
13                                                   DATE
            v.
14
     JACOB BYCHAK, MARK MANOOGIAN,                   Assigned to Hon. Gonzalo P. Curiel
15   MOHAMMED ABDUL QAYYUM, AND
     PETR PACAS,
16
                           Defendants.
17
18          DEFENDANT MARK MANOOGIAN, by and through undersigned counsel, hereby

19   files his acknowledgment of next court date, Thursday, August 1, 2019 at 9:30 a.m., in the

20   above-captioned matter.

21                                              MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                                POPEO P.C.
22
     Dated: May 6, 2019
23                                              s/ Randy K. Jones
                                                Randy K. Jones
24                                              MINTZ LEVIN COHN FERRIS GLOVSKY
                                                AND POPEO P.C.
25                                              Attorneys for Defendant,
                                                MARK MANOOGIAN
26
27
28

                                              1
                                 ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 95 Filed 05/06/19 PageID.768 Page 2 of 3
Case 3:18-cr-04683-GPC Document 95 Filed 05/06/19 PageID.769 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          Counsel for the Defendant certifies that the foregoing pleading has been electronically

 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4                                          Sabrina L. Feve
                                        Assistant U.S. Attorney
 5                                      Sabrina.feve@usdoj.gov
 6
                                         Melanie K. Pierson
 7                                     Assistant U.S. Attorney
                                      melanie.pierson@usdoj.gov
 8
                                             Robert Ciaffa
 9                                      Assistant U.S. Attorney
10                                      robert.ciaffa@usdoj.gov

11
                                               Respectfully submitted,
12
13   Dated: May 6, 2019                        s/ Randy K. Jones
                                               Randy K. Jones
14                                             MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                               POPEO P.C.
15                                             Attorneys for Defendant,
                                               MARK MANOOGIAN
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
                                                   1
                                        CERTIFICATE OF SERVICE
